DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/17/2022 with respect to support for the claims have been fully considered but they are not persuasive.
Specifically, Applicant argues that support for the claims can be found in paragraph [0061]-[0062].  The examiner cannot agree (see 112(a) rejection below).
Applicant’s arguments with respect to the prior art rejections of claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-9, 12-16, 19-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 1, 8, and 15, they state that the processor is configured to perform a function comprising adjusting the optical member in response to the determined mouth movement.  There is no support for this in the specification as originally filed.  Specifically, mouth movement is only mentioned in paragraph [0061] of the instant application.  In paragraph [0061], it states that a raised eyebrow can cause an image capture and a squint can cause a shading adjustment of the optical elements.  Finally, paragraph [0061] states that the DSP can detect muscle signals indicative of an open mouth and responsively create another action or function.  This is not the same as stating that an optical member is adjusted in response to mouth movement.  Specifically, the specification only provides support for creating another action or function in response to an open mouth.  It is never stated what that action or function is.  In fact, the word “another” coupled with the fact that the functions of capturing an image with respect to a raised eyebrow and shading the optical elements with respect to a squint were already mentioned earlier in the same paragraph would suggest to one of ordinary skill that the action or function created in response to an open mouth is something other than image capture or optical shading.
In other words, the specification is not explicit in stating the feature that an open mouth causes an optical adjustment.  In addition, this feature is certainly not implied in anyway.  Rather, it seems that an open mouth is used to cause a completely different undisclosed action.  Further, this feature is not inherent, as it is possible that the action caused by opening a mouth can be an action completely unrelated to adjusting an optical member such as switching to a low power mode.  Therefore, there is no support in the specification as originally filed for this feature.

Regarding claims 2, 5-7, 9, 12-14, 16, and 19-26, they depend from one of claims 1, 8, and 15 and are therefore rejected for the same reasons as stated above (see claims 1, 8, and 15).

Regarding claims 2, 9, and 16, they additionally recite that an image is obtained in response to the determined mouth movement.  As claims 1, 8, and 15 from which claims 2, 9, and 16 respectively depend already state that the optical member held by the frame is adjusted according to the mouth movement, this would mean that claims 2, 9, and 16 require that the opening of the mouth triggers both the adjustment of the optical member and image capture.  There is no such disclosure for this feature in the specification as originally filed.  Specifically, paragraph [0061] states that an eyebrow raise causes image capture, a squint causes an adjustment of the optical member, and detection of an open mouth causes another function which is never disclosed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-9, 12-13, 15-16, and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al. (US 9,223,136 B1) in view of Röder (WO 2014/079574 A1) further in view of Reily et al. (US 2020/0288247 A1) hereinafter referenced as Reily.


Regarding claim 1, Braun discloses 
Eyewear (fig. 1), comprising:
a frame (104, 106, 108);
an optical member (110, 112) supported by the frame;
a temple (114) coupled to the frame;
a sensor (122) coupled to the frame or the temple and configured to sense facial muscle movement and generate electrical signals indicative of the facial muscle movement (19:10-21; The sensor may be an electromyogram.); and
a processor (118) configured to process the electrical signals and determine a [facial expression] (5:25-30, 19:10-21; The processor analyzes data from sensory devices.  The wink-detection system detects winks.).
However, Braun, fails to explicitly disclose adjusting the optical member in response to the detected facial expression.  However, the examiner maintains that it was well known in the art to provide this, as taught by Röder. 
In a similar field of endeavor, Röder discloses a processor (107; see circled paragraph labeled #1) configured to process the electrical signals and determine a [facial expression], wherein the processor is configured to perform a function comprising adjusting the optical member in response to the determined [facial expression] (See circled paragraph labeled #2).
Braun teaches electronic glasses having a camera on them wherein the glasses are controlled using facial gestures.  Specifically, Braun can detect winks, squints, or blinks (19:22-28).  Röder teaches electronic glasses having a camera on them wherein the dimness of the lenses on the glasses are controlled using facial gestures such as squinting.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Braun by applying the technique of automatically dimming or lightening the lenses to achieve the predictable result of using the glasses as sunglasses.
However, Braun and Röder, the combination, fails to explicitly disclose that the facial expression is specifically a mouth movement.  However, the examiner maintains that it was well known in the art to provide this, as taught by Reily. 
In a similar field of endeavor, Reily discloses a processor (Inherently required to cause the device to switch modes from a default mode to an active mode based on a detected facial gesture as disclosed in [0040]) configured to process the electrical signals (Signals from EMG; [0040]) and determine a mouth movement ([0040]), wherein the processor is configured to perform a function…in response to the determined mouth movement (Device switches from a default mode to an active mode in response to a facial gesture including an opening of a user’s mouth; [0040]).
The combination teaches eyewear which detects facial expressions which are used as inputs to perform functions.  Reily teaches eyewear which detects the opening of a mouth which is used as an input to perform functions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the facial expressions of the combination with the opening of the mouth to achieve the predicable result of allowing a user to easily control the device with little effort by using gestures.

	
	
Regarding claim 2, Braun, Röder, and Reily, the combination, discloses everything claimed as applied above (see claim 1), in addition, Braun discloses, wherein the processor (118) obtains an image in response to the determined [facial expression] (A “Wink to Capture” system is described in 11:36-52).
However, Braun, fails to explicitly disclose that the facial expression is mouth movement.  However, the examiner maintains that it was well known in the art to provide this, as taught by Reily. 
In a similar field of endeavor, Reily discloses wherein the processor (Inherently required to cause the device to switch modes from a default mode to an active mode based on a detected facial gesture as disclosed in [0040]) [performs a function] in response to the determined mouth movement (Reily is capable of detecting multiple mouth gestures such as clenched jaw, movement of a user’s jaw forward, backward, or to one side, and the opening of a user’s mouth which can be used as inputs;  [0040]).
The combination teaches opening a mouth as an gesture input to adjust the optical member and blinking as a gesture input to capture an image.  Reily teaches several different mouth movements that can be used as gestures.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a blinking gesture for image capture with one of the various other mouth gestures described in Reily to achieve the predictable result of allowing the user to easily capture an image with little effort by using a gesture.

	
	
Regarding claim 5, Braun, Röder, and Reily, the combination, discloses everything claimed as applied above (see claim 1), in addition, Braun discloses, wherein the sensor (122) is located in the temple (fig. 1A; 5:52-63).
In addition, Reily discloses wherein the sensor (135; [0040]) is located in the temple (fig. 3).
The combination teaches eyewear which detects facial expressions which are used as inputs to perform functions.  Reily teaches eyewear which detects the opening of a mouth which is used as an input to perform functions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the facial expressions of the combination with the opening of the mouth to achieve the predicable result of allowing a user to easily control the device with little effort by using gestures.

	
	
Regarding claim 6, Braun discloses everything claimed as applied above (see claim 5), in addition, Braun discloses, wherein the sensor (122) is configured to make contact with a user when the eyewear is worn by the user (This is inherent as this is the only way an electromyogram could be used to detect blinking as disclosed in 19:10-21.). 
In addition, Reily discloses wherein the sensor (135; [0040]) is configured to make contact with a user when the eyewear is worn by the user (fig. 3; This is inherent as this is the only way an electromyogram could be used to detect mouth movement as disclosed in [0040].).
The combination teaches eyewear which detects facial expressions which are used as inputs to perform functions.  Reily teaches eyewear which detects the opening of a mouth which is used as an input to perform functions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the facial expressions of the combination with the opening of the mouth to achieve the predicable result of allowing a user to easily control the device with little effort by using gestures.


Regarding claim 8, it discloses a method for implementing the apparatus of claim 1. Thus, claim 8 is an inherent variation of claim 1 and is interpreted and rejected for the same reasons as stated above (see claim 1).

Regarding claim 9, it discloses a method for implementing the apparatus of claim 2. Thus, claim 9 is an inherent variation of claim 2 and is interpreted and rejected for the same reasons as stated above (see claim 2).


Regarding claim 12, it discloses a method for implementing the apparatus of claim 5. Thus, claim 12 is an inherent variation of claim 5 and is interpreted and rejected for the same reasons as stated above (see claim 5).

Regarding claim 13, it discloses a method for implementing the apparatus of claim 6. Thus, claim 13 is an inherent variation of claim 6 and is interpreted and rejected for the same reasons as stated above (see claim 6).

	Regarding claim 15, it recites similar limitations to claim 1 and is therefore rejected for the same reasons as stated above (see claim 1).

Regarding claim 16, it recites similar limitations to claim 2 and is therefore rejected for the same reasons as stated above (see claim 2).

Regarding claim 19, it recites similar limitations to claim 5 and is therefore rejected for the same reasons as stated above (see claim 5).



Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun in view of Röder further in view of Reily further in view of Gordon et al. (US 2017/0339338 A1) hereinafter referenced as Gordon.

Regarding claim 7, Braun, Röder, and Reily, the combination, discloses everything claimed as applied above (see claim 1). 
In a similar field of endeavor, Gordon discloses wherein the processor (204; fig. 2) is configured to map the determined facial expression to different eyewear actions or functions ([0039], [0041], [0045]; Sensors are configured to sense electrical signals indicative of facial muscle movement.  One emotional state determined from facial expressions may cause recording to begin, while a neutral emotional state determined from facial expressions may cause recording to stop.).
The combination teaches eyewear having a sensor which detects facial expressions which are then used as inputs to control various aspects of the eyewear.  Gordon teaches eyewear having sensors which detect facial expressions which are then used as inputs to control image capture wherein different facial expressions cause different actions to be performed.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of providing a stopping capture function based on a neutral facial expression to achieve the predictable result of capturing a video efficiently.

	
	
Regarding claim 14, it discloses a method for implementing the apparatus of claim 7. Thus, claim 14 is an inherent variation of claim 7 and is interpreted and rejected for the same reasons as stated above (see claim 7).

Regarding claim 20, it recites similar limitations to claim 7 and is therefore rejected for the same reasons as stated above (see claim 7).
	

Claims 21, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun in view of Röder further in view of Reily further in view of Krishnan et al. (US 2021/0142520 A1) hereinafter referenced as Krishnan.
Regarding claim 21, Braun, Röder, and Reily, the combination, discloses everything claimed as applied above (see claim 1), however, the combination, fails to explicitly disclose that the sensors sensing facial muscle movement are used to take an ECG.  However, the examiner maintains that it was well known in the art to provide this, as taught by Krishnan. 
In a similar field of endeavor, Krishnan discloses wherein the processor is further configured to take an electrocardiogram of a user via the sensor (Sensors 808, 809 are capable of detecting muscular vibrations and also are capable of collecting information related to an ECG; [0142]).
The combination teaches sensors used to detect facial muscles to determine facial expressions.  Krichnan teaches using sensors which detect facial muscles to collect ECG information.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of extracting ECG information from muscle sensors to achieve the predictable result of gathering more information about the health of the user.

	
Regarding claim 23, it discloses a method for implementing the apparatus of claim 21. Thus, claim 23 is an inherent variation of claim 21 and is interpreted and rejected for the same reasons as stated above (see claim 21).

	
	
Regarding claim 25, it recites similar limitations to claim 21 and is therefore rejected for the same reasons as stated above (see claim 21).

Claims 22, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun in view of Röder further in view of Reily further in view of Krishnan further in view of Tan (CN 110384495 A1).
Regarding claim 22, Braun, Röder, Reily, and Krishnan, the combination, discloses everything claimed as applied above (see claim 21), however, the combination, fails to explicitly disclose initiating the ECG upon determining the presence of the user wearing the eyewear.  However, the examiner maintains that it was well known in the art to provide this, as taught by Tan. 
In a similar field of endeavor, Tan discloses wherein the electrocardiogram is initiated upon determining the presence of the user wearing the [device] ([145]; The ECG is started automatically upon the device making contact with the body of the user).
The combination teaches eyewear which includes sensors which can be used to collect ECG information.  Tan teaches a watch which includes sensors which can be used to collect ECG information wherein the ECG is automatically started when it is determined that the user is wearing the watch.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of automatically starting the ECG when the user wears the wearable device to achieve the predictable result of allowing the user to detect the ECG without going through too many operation steps as disclosed in [145] of Tan.

	
	
Regarding claim 24, it discloses a method for implementing the apparatus of claim 22. Thus, claim 24 is an inherent variation of claim 22 and is interpreted and rejected for the same reasons as stated above (see claim 22).

	
	
Regarding claim 26, it recites similar limitations to claim 24 and is therefore rejected for the same reasons as stated above (see claim 24).

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/           Primary Examiner, Art Unit 2696                                                                                                                                                                                             	8/25/2022